DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informalities:  Claim 13 is missing a period at the end.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 lines 9-10 recites that a locking part fixes “the body part and the at least one first body portion to the main body,” however, the claim previously recites that the main body “comprises” the body part and the at least one first body portion. Therefore, this recitation is confusing. The main body cannot be fixed to itself. Further, there does not appear to be a separate element in the specification or drawings. Appropriate correction is required. 
Claim 1 line 12 recites “the first body portion is moved away from the part,” which lacks antecedent basis. Presumably this was intended to be “moved away from the body part” or similar. Appropriate correction is required. 
Claim 1 line 14 recites “the pressing part,” which lacks antecedent basis. Presumably this was intended to be “the at least one pressing part.” Appropriate correction is required. 
Claim 3 recites “the first body portion,” which lacks antecedent basis. Presumably this was intended to be “the at least one first body portion.” Appropriate correction is required. 
Claim 3 line 2 recites “the body portion.” There is insufficient antecedent basis for this limitation. Further, it is unclear if this was intended to be “the at least one pressing part” or some other element. Appropriate correction is required. 
Claim 4 recites “the pressing part,” which lacks antecedent basis. Presumably this was intended to be “the at least one pressing part.” Appropriate correction is required. 
Claim 9 recites “the first body portion,” which lacks antecedent basis. Presumably this was intended to be “the at least one first body portion.” Appropriate correction is required. 
Claim 10 recites “the first body portion,” which lacks antecedent basis. Presumably this was intended to be “the at least one first body portion.” Appropriate correction is required. 
Claim 12 recites “the first body portion,” which lacks antecedent basis. Presumably this was intended to be “the at least one first body portion.” Appropriate correction is required. 
Claim 13 recites “the first body portion,” which lacks antecedent basis. Presumably this was intended to be “the at least one first body portion.” Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5-9, 11, 15, and 16 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Choi (US Patent No. 9,370,725 B2).
In Reference to Claim 1, 3, 5-9, 11, 15, and 16
 	Choi teaches (Claim 1) A transformable toy having a first shape before transformation (item 10, fig. 1), the transformable toy comprising: a main body; and a transformation inducing unit (item 20, fig’s 1 and 4-8), wherein the main body comprises: a body part (item 110, fig’s 4-8); at least one first body portion displaceably connected to the body part (items 120 and 130, fig’s 4-8), at least one pressing part being rotatably connected to the at least one first body portion (item 220, fig’s 4-8, rotatably connected to items 120/130 via body 110); and a locking part configured to fix the body part and the at least one first body portion to the main body (items 253 / 254, fig. 5; also note this recitation is unclear), and wherein, when the locking part is unlocked by an operation of the transformation inducing unit, the first body portion is moved away from the part, and the at least one pressing part connected to the at least one first body portion is moved away from the body part, so that the toy transforms into a second shape in which at least a portion of the main body is caused to be floating from a floor by the pressing part (fig. 8d; column 7 line 35 – column 8 line 24). 
(Claim 3) wherein an operation through which the first body portion and the body portion is moved away from the body part includes a rotating operation (fig’s 6 and 8, both operations are rotational; also note this recitation is unclear);
(Claim 5) wherein the transformation of the toy by the transformation inducing unit includes an operation in which at least a portion of the main body lifts up the transformation inducing unit (fig. 8d, item 220 lifts item 20);
(Claim 6) wherein, in the second shape, a bottom surface of the transformation inducing unit is exposed when the transformation inducing unit is lifted up by the portion of the main body (fig. 8d);
(Claim 7) wherein the portion that lifts up the transformation inducing unit is the body part of the main body (fig’s 6-8, item 20 attached to and lifted by item 110);
(Claim 8) wherein the unlocking of the locking part by the transformation inducing unit is caused by a magnetic force (column 7 lines 41-51);
(Claim 9) wherein, in the second shape, at least one of the body part and the first body portion of the main body is transformed into a state of floating from the floor (fig. 8d);
(Claim 11) wherein the second shape of the transformable toy form a shape of any one of an object, an animal, a human, and a character (fig. 8d, object);
(Claim 15) wherein the first shape forms a shape of a moving object (fig. 1, automobile);
(Claim 16) wherein the first shape forms a shape of any one of an automobile, a ship, an airplane, a building, an object, an animal, and a character (fig. 1, automobile).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Yamada (US PGPub. No. 2010/0291831 A1).
In Reference to Claim 2
Choi teaches all of claim 1 as discussed above. 
Choi fails to teach the feature of claim 2. 
Yamada teaches (Claim 2) wherein [a] first shape is any one of a spherical shape, a cylindrical shape, and an elliptical shape (fig. 1a).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the transforming toy of Choi with the feature of making the first shape spherical as taught by the transforming toy of Yamada for the purpose of making the initial shape rollable, increasing the commercial value of the toy as  taught by Yamada (paragraph 0003), making the device more interesting and attractive to the users. 
	Further, it has been held that changes in shape are obvious matters of design choice absent persuasive evidence that the particular configuration is significant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Since the exterior shape of the device does not appear to have an impact on its operation, and, since applicant’s discloses that many different shapes would work equally well (paragraphs 0027 and 0028), merely claiming a particular exterior shape is an obvious matter of engineering design choice and is not a patentable advance. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Yamada2 (US PGPub. No. 2017/016307 A1).
In Reference to Claim 4
Choi teaches all of claim 1 as discussed above. 
Choi further teaches (Claim 4) wherein, in the second shape, the [majority of the] main body except for the pressing part is transformed into a state of floating from the floor (fig. 8d).
Choi fails to teach the entire main body floating from the floor. 
Yamada2 teaches (Claim 4) in [a] second shape, the entire body except for [a] pressing part is [] floating from the floor (fig. 15, device standing on legs 3A and 3B, everything else floating from the floor).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the transforming toy device of Choi with the feature of an entire main body floating from the floor as taught by the transforming toy device of Yamada2 for the purpose of allowing the device to resemble a fictitious character shape with legs as taught by Yamada2 (paragraphs 0061 and 0065), making the device more fanciful, and more interesting and attractive to the users. 
	Further, the examiner notes that it has been held that rearrangement of parts has no patentable significance where the operation of the device is not modified. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Since the device of Choi teaches all of the features of transforming the toy with a pressing part lifting the toy in a second state and exposing the transformation inducing unit, merely claiming additional or specific parts that are off the floor in the second state does not appear it would modify the general operation of the device and is, therefore, a matter of engineering design choice and not a patentable advance. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Cai (US Patent No. 10,814,240).
In Reference to Claim 10
Choi teaches all of claims 1, 3, 8, and 9 as discussed above. 
Choi further teaches (Claim 10) [] the at least one of the body part and the first body portion of the main body is transformed into the state of floating from the floor (fig. 8d).
Choi fails to teach the feature of an operation of jumping. 
Cai teaches wherein [a] main body performs an operation of jumping (column 13 lines 27-44).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the transforming toy of Choi with the feature of an operation of jumping as taught by the transforming toy of Cai for the purpose of providing an additional entertainment feature to the toy as taught by Cai (column 1 lines 32-36 column 3 line 61 – column 4 line 3), making the device more interesting and entertaining to the users. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references disclose inventions similar to applicant’s claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424. The examiner can normally be reached Monday - Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH B BALDORI/            Primary Examiner, Art Unit 3711